Title: To Thomas Jefferson from Alexander Murray, 20 December 1804
From: Murray, Alexander
To: Jefferson, Thomas


                  
                     Sir/
                     Decr. 20th. 1804
                  
                  It has been intimated that the failure of Capt. Morris in accomplishing the objects for which he was sent to the Medn. was in a degree owing to my unauthorised return to the US., it has been even suggested that Government did not view my conduct in this particular without dissatisfaction, & I have too much reason from various occurrences to believe that the suggestion is not without foundation.
                  I feel the utmost anxiety that my whole conduct shoud be fairly understood, if I have erred, it has been the error of the head only, but if I have erred, no matter from what motive I ought not to desire, nor do I desire, to escape the just consequences of that error, in the present instance, I hope it is only necessary for my vindication, that the precise truth shoud be known—At Malaga an open Letter dated Octr. 23rd. 1802 was put into my hands, by Capt. Rodgers a Letter not open by the seal being broken, but which had never been sealed, the object of this was to direct that the Frigate Constellation under my Command, & the Chesapeake shoud be immediately sent to the U.S., it being as the Letter expressed, the Presidents desire, that those Frigates shoud not Winter in the Medn.—As Capt. Morris was then 1200 miles to the Eastward of me, & in the month of Novr., I considered the circumstance of the Letter being unsealed, intended for no other purpose, but that the Commanders shoud they chance to see the Letter before Capt. Morris, ought to obey the order, the more especially as the period for which my Crew were engaged woud expire before I coud arrive in the U.S. & without waiting for his commands, so Capt Rodgers & Capt Campbell thought & so indeed I could not but think again in like circumstances, I considered that I was doing my Duty in complying with the order in the sense it was intended, by returning home without delay, no conditions being thereto annexed, & Capt. Morris did not then think I acted improperly for he immediately sent the Chesapeake after me, & subsequent events shews that he had still as strong a force as was then deemed necessary for the execution of his Plans
                  I pray Sir that you will not deem this intrusion impertinent, nor even unnecessary if as I fear doubts of the impropriety of my conduct hath reached your Ear; I have the most ardent desire to deserve the confidence of the Executive, & to obtain it, which has prompted the liberty of this address, for to my great mortification, I have conceived that all confidence or trust hath been withheld from me since my return from the Medn. I have revolved in my mind all the occurrences during my respective stations, and find nothing unfavorable to my feelings as an officer, who after long & arduous services during the Revolutionary War, as well as since the organisation of our present naval establishment, thought myself entitled to a command, & I am bold to say that upon a fair investigation of my general conduct, that I am not undeserving of Executive Patronage; a fair & Honorable career thro’ life hath been my pursuit, & study, & to deserve well of my Country, my ultimate wish, to fail in that object, in default of an explanation, nothing else I trust being necessary is a consideration of no small moment
                  with the most profound respect I am &&c
                  
                     AM
                  
               